DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16,18,19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton (6,858,117) in view of Engelhard (FR 2088783).  Berton discloses a method of manufacturing a flexible pipe body (1) comprising helically winding tensile armour wires (41; col. 3, lines 50-52) over an underlying layer (7) and securing a cylindrical mount body (14,15) over the tensile armour layer (Fig. 2; col. 4, lines 33-36). The mount body (14,15) has first and second open ends (mouths) wherein Fig. 1 shows that the mount body (14,15) is of a length (L’) and has open ends. The mount body has at least one securing element (21,22) between a plurality of spaced apart recessed regions (20) in an outer surface (15; Fig. 2). The regions (20) have at least spaced area regions (either side of bolt head 23; Fig. 2) and there are a plurality of regions over the mount body surface. Berton does not disclose providing an outer sheath over the mount body and armour layer. Engelhard teaches providing an outer sheath (7) over a cylindrical mount body (14; Fig. 5) (translation; page 2, lines 48-49) and a tape layer (12) (translation; page 2, line 65). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cover the mount body and underlying layer of Berton with an outer sheath as taught by Engelhard in order to hold the mount body in place and provide a protective covering for the mount body. Regarding claim 14, Berton discloses two mating mount body portions (each half of clamp body 15) surrounding the armour layer (col. 4, line 53; Fig. 3). Regarding claim 15, Berton discloses securing mount body portions together by bolts (19, col. 4, lines 54-55). Regarding claim 16, Berton discloses (Fig. 8) wrapping a tape layer (11; col. 5, lines 44-46) under the mount body (15) and over the wire layer (4,5). Regarding claim 18, the mount body makes an interference fit (tightly sealed; col. 4, lines 35-36) around the armour layer by the clamp bolt (19) and also the bolt shank (22) makes contact (interferes with) the armour layer (4,5; Fig. 2,8). Regarding claim 19, the two mating portions of the clamp body (14,15) are metal (col. 4, line 61).  Regarding claim 24, Berton discloses that the clamp body (15) has a plurality of body portions (semicircular clamping members; col. 4, lines 53-54) made of metal (col. 4, line 61) which are secured by bolts (19).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Engelhard and further in view of Parks et al. (2019/0331286). Berton in view of Engelhard does not disclose marking the outer sheath. Parks teaches that it is known to wrap a covering sheath (110) over a pipe (410) and to provide marks (140) ([0059], lines 15 -19) on an outer surface of the sheath. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide marks on the outer sheath of the flexible pipe of Berton in view of Engelhard in order to mark a lineal position of a location of the mount bodies in units that are easily recognizable by an operator.



Response to Arguments
Applicant's arguments filed 3-15-2022 have been fully considered.  The Examiner withdraws the 35 USC 112(b) rejection of the previous Office Action.  Applicant argues that the “providing” language used in claim 13 method is definite as Applicant is using the common terminology of “provide” to mean supply or make available and that the providing steps need not be ordered in succession.  This argument is accepted. 
The secondary reference to Engelhard makes available a polytetrafluorethylene (flexible material) as an outer protective sheath (7) for a mount body (14) and it is obvious to cover the mount body of Berton as taught by Engelhard to protect the mount body from abrasion or damage while still allowing conductivity of the mount body.  Applicant argues that Engelhard is not directed to making a flexible pipe (response, 3-15-2022; page 7) but the rejection is based upon Berton which is a flexible pipe with Engelhard being a teaching reference for covering mount bodies with an outer sheath.  The mount body (14) of Engelhard is conductive and covered by an outer sheath (page 2, lines 51-54) and it is the Examiner’s opinion that the covering of the mount body (14,15) of Berton with the outer sheath of Engelhard does not destroy the conductivity and use of the mount body and pipe of Berton and it is obvious to provide Berton with an outer sheath at least as a damage protection flexible sheath.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725